DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, now claims 15-33, drawn to the apparatus, in the reply filed on 7/13/2022 is acknowledged.  It is noted that Applicant stated that claims 15-34 correspond to previous claims 1-13, however, claim 34 is a method claim, which is still independent and distinct from the apparatus.  Claim 34 is withdrawn herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable irradiation assembly of claim 30 (i.e. the movable beam guiding unit AND movable stream generator)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is dependent on claim 15, and claim 15 states “the irradiation device comprising at least one beam guiding unit adapted to guide the energy beam across a build plane”.  There appears to be no reason for claim 19 to repeat this limitation since it depends on claim 15 and thus already contains that limitation.  Appropriate correction is required.
Claims 25 and 26 are objected to because of the following informalities:  Both claims 25 and 26 are dependent on claim 23, and claim 23 states “wherein the at least one beam guiding unit is at least two beam guiding units”.  There appears to be no reason for claims 25 and 26 to repeat this limitation since they depend on claim 23 and thus already contain that limitation.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19, 22-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrar et al (U.S. PGPub 2016/0114432; herein Ferrar).  Regarding claim 1, Ferrar teaches:
An irradiation device adapted to generate an energy beam, the irradiation device comprising at least one beam guiding unit adapted to guide the energy beam across a build plane for the selective irradiation of the build material (laser module 1 with optical modules 106ac, Figures 1 and 3 (Figure 3 is a plan view of Figure 1))
Stream generating unit adapted to generate a gas stream (gas recirculation loop 111, with pump 113, inlet 112, outlet 110, and stream 118)
Wherein the at least one beam guiding unit is arranged behind a point of impact of the energy beam in the build plane with respect to a streaming direction of the gas stream streaming over the build plane (Ferrar teaches such an arrangement with optical modules 106a/c in Figures 1 and 3)
Regarding claim 16, Ferrar teaches:
Wherein the at least one beam guiding unit is arranged over at least one part of the build plane or over at least one part of a process plane comprising the build plane dependent on the streaming direction of the gas stream (As can be seen by the placement of the optical modules 106a/c in Figures 1 and 3)
Regarding claim 17, Ferrar teaches:
Wherein the at least one beam guiding unit is arranged over the at least one part of the build plane or over the at least one part of the process plane that faces a side of a process chamber from which the gas stream enters the process chamber or from which the gas stream streams over the build plane (As can be seen by the placement of the optical modules 106a/c in Figures 1 and 3)
Regarding claim 18, Ferrar teaches:
Wherein the at least one beam guiding unit is arranged eccentric with respect to a center of at least one part of the build plane the at least one beam guiding unit is to irradiate (Such eccentricity is shown on Figure 3)
Regarding claim 19, Ferrar teaches:
See remarks regarding claim 17.
Regarding claim 22, Ferrar teaches:
Wherein the at least one beam guiding unit of the irradiation device is adapted to adjust an angle of incidence of the energy beam being guided along a beam guiding path that only extends through first regions of the build plane (paragraph 0056 the optical modules uses mirrors which would adjust the angle), wherein residues generated by the irradiation of the build material are only moved toward second regions of the build plane which differ from the first regions (Figure 1 and paragraph 0040, gas flow is from inlet 112 to outlet 110 and filtered by filter 114, thus the movement left to right in Figure 1 would move the flow and anything entrapped in the flow from first to second regions)
Regarding claim 23, Ferrar teaches:
Wherein the at least one beam guiding unit is at least two beam guiding units, and wherein at least one first part of the build plane is irradiated via a first beam guiding unit and at least one second part of the build plane is irradiated via a second beam guiding unit (Figure 3, optical modules 106a/c)
Regarding claim 24, Ferrar teaches:
Wherein the at least two beam guiding units are arranged in series or in parallel with respect to the streaming direction of the gas stream (Figure 3, modules 106a and 106c are in parallel)
Regarding claim 25, Ferrar teaches:
Wherein the at least one beam guiding unit is at least two beam guiding units (As previously discussed), and wherein at least one first part of the build plane is irradiated via a first beam guiding unit prior to at least one second part of the build plane being irradiated via a second beam guiding unit (The printer of Ferrar would be capable of such operation since it is a controllable 3D printer, thus the apparatus of Ferrar would have the capability to tell one laser to turn on before another)
Regarding claim 26, Ferrar teaches:
Wherein the at least one beam guiding unit is at least two beam guiding units (As previously discussed, and wherein at least one first part of the build plane is irradiated via a first beam guiding unit while at least one second part of the build plane is being irradiated via a second beam guiding unit (The printer of Ferrar would be capable of such operation since it is a controllable 3D printer, thus the apparatus of Ferrar would have the capability to operate both lasers simultaneously)
Regarding claim 27, Ferrar teaches:
Wherein the at least one beam guiding unit is moveable relative to the build plane, wherein the irradiation device is adapted to move the at least one beam guiding unit to at least one part of the build plane to position the beam guiding unit eccentric with respect to a center of the at least one part of the build plane to be irradiated (paragraph 0058, the optical modules can be made movable)
Regarding claim 28, Ferrar teaches:
Wherein the irradiation device or a control unit is adapted to choose the at least one beam guiding unit arranged behind a point of impact of the energy beam on the build plane with respect to the streaming direction of the gas steam streaming over the build plane for build material irradiation (Since the apparatus of Ferrar uses the optical modules 106a/c then they are naturally chosen by a controller of the apparatus)
Regarding claim 29, Ferrar teaches:
Wherein the irradiation device or a control unit is adapted to move the at least one beam guiding unit into a position in which the at least one beam guiding unit is arranged behind a point of impact of the energy beam on the build plane with respect to the streaming direction of the gas stream streaming over the build plane (paragraph 0058, the optical modules can be made movable)
Regarding claim 31, Ferrar teaches:
Wherein the stream generating unit comprises a gas intake (inlet 112) and a gas outlet (outlet 110) between which the gas stream is generated (pump 113)
Regarding claim 32, Ferrar teaches:
Wherein residues generated by the irradiation of the build material are removed from the build plane of a process chamber via the gas outlet (paragraph 0040 and filter 114 remove entrapped material)
Regarding claim 33, Ferrar teaches:
See remarks regarding claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrar, in view of McMurtry et al (U.S. PGPub 2016/0136731; herein McMurtry).  Regarding claims 20 and 21:
The angle of incidence is always being adjusted based on the shape being produced, otherwise the shape produced would be a dot.  However, Ferrar does not teach such an adjustment based on a parameter of the gas stream.  Nevertheless, in the same field of endeavor McMurtry teaches that one can alter the direction of a gas stream and simultaneously change the raster pattern of the laser, thus changing the angle of incidence (See Figures 8c and 9, and paragraphs 0081 and 0082).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the direction of the gas stream as taught by McMurtry, since it allows for more control of debris removal.
 Regarding claim 30:
As previously taught Ferrar teaches movable beam guiding units, and as previously taught McMurtry teaches movable stream generator, thus the combination of Ferrar and McMurtry make obvious claim 30 for the previously specified reasons.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743